Citation Nr: 1540443	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include advanced lumbar spine degenerative facet arthropathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied entitlement to service connection for a lower back disability.  

In an August 2011 rating decision, the RO, in relevant part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for low back problems.  

The Veteran did not file a notice of disagreement (NOD) with the December 2009 rating decision, VA treatment records relevant to the low back disability claim, however, dated from March 2010 to August 2010, were at least constructively of record within the one-year appeal period.  The records constituted new and material evidence pertaining to the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the December 2009 rating decision was precluded from becoming final with respect to the low back disability claim and the Board may properly consider the claim on the merits.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 


FINDING OF FACT

The Veteran's current low back disability began during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, identified as arthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

In the instant case, the Veteran clearly has current low back arthritis.  X-rays dated as early as February 2009 noted minor lumbar degenerative spurring and narrowing of the L4-5 disc space.  Advanced degenerative facet arthropathy of the lower lumbar spine was diagnosed via CT scan in February 2011, and a May 2015 x-ray report noted stable degenerative changes.  

While the Veteran's STRs do not contain evidence of treatment for a low back injury, he has credibly reported injuring his back during basic training, receiving treatment for back pain while stationed in Okinawa, and being put on bed rest due in part to back pain during service.  His reports are credible.  

The Veteran has further reported that he has continued to experience back pain since his initial injury during service.  He reported, however, that he once attempted to seek treatment at a VA facility in 1973, and that after waiting for several hours he was asked to return the following day; he consequently determined that he would not seek VA treatment, but rather, treat pain with over the counter medications.  His wife and daughter have provided statements to support his claim, in which they noted the Veteran's long history of back pain, and consequent inability to perform adequately in multiple jobs and participate in family activities.  

These reports are also credible and are consistent with the medical evidence of record showing treatment for chronic low back pain for the last few years.  Moreover, the Veteran is competent to report symptoms of chronic back pain.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of chronic low back pain has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

The evidence is in at least equipoise as to whether the current low back disability was incurred in service.  Accordingly, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


